                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

JACQUELINE M. THOMAS,                  *

       Plaintiff,                      *

vs.                                    *
                                                 CASE NO. 3:18-cv-103 (CDL)
CLARKE COUNTY BOARD OF                 *
EDUCATION,
                                       *
       Defendant.
                                       *

                                    O R D E R

       Plaintiff    alleges    that   her    former   employer   discriminated

against her because of her race and age, in violation of federal

law.    On the Defendant “Name” line in the form Complaint, she put

“Clarke County Board of Education,” and on the Defendant “Job or

Title” line, she put “Superintendent, Dr. Means.”                   Compl., ECF

No. 1.     Defendant filed a motion to dismiss, contending that

Plaintiff did not name the correct entity as a Defendant in her

Complaint.    Plaintiff shall be permitted to amend her Complaint

to name the correct Defendant.              The amended complaint is due by

November   26,     2018.      The   Court    denies   Defendant’s    Motion   to

Dismiss (ECF No. 8) at this time.            Defendant may renew the motion

if Plaintiff does not cure the deficiency in her Complaint.

       IT IS SO ORDERED, this 1st day of November, 2018.

                                            S/Clay D. Land
                                            CLAY D. LAND
                                            CHIEF U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA
